DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jao (U.S. Patent Application Publication 2008/0106297).
Claim 1: Jao teaches a data transmission device (Figure 4) comprising: 
a buffer circuit (320) configured to set a voltage level of a data signal (signal at 330) to high or low (voltages at 330); 
a buffer control circuit (405) configured to control a switching operation of the buffer circuit (via DATA); 
a current circuit (621 and 623; Figure 6 which shows the details of 400; [0034]) having a first end connected to a ground line (623 connected to ground) and a second end directly connected to the power supply line (621 connected to the power supply line) and configured to make a dummy current flow (via SLEW0-SLEWm) from the first end to the second end (via SLEW0-SLEWm enabling transistors 621 and 623 in buffers 620); 
a power supply line (VDDIO) by which a power supply voltage (voltage at VDDIO) is applied to the buffer circuit (320) and the current circuit (621 and 623); and 
a current control circuit (inherent circuitry that generates SLEW0-SLEWm) configured to control the current circuit to make the dummy current flow during a time period no current is flowing in the buffer circuit (when the voltage at 330 is low, 403 is high, which is pulled up by 620) based on one of the set voltage level and a transmission timing of the data signal ([0005]). 
 
Claim 2: Jao further teaches a slew rate control circuit (623; Figure 6) configured to control a slew rate of the dummy current (via SLEW0 and SLEWm).  

Claim 3: Jao further teaches that the slew rate control circuit is further configured to turn on one or more transistors with a slew rate control signal (623; Figure 6).  

Claim 4: Jao further teaches that a magnitude of the dummy current is controlled by the slew rate control signal ([0005]).  

Claim 5: Jao further teaches that the one or more transistors are N-channel transistors (623; Figure 6).  

Claim 6: Jao further teaches that the dummy current reduces variation in the power supply voltage ([0006]).

Claim 15: Jao further teaches that the time period includes a time period in which the voltage level of the data signal is set to low (signal at 330 is low).

Claim 16: Jao further teaches that the current circuit is configured to make the dummy current not flow when the voltage level of the data signal is high (when the voltage at 330 is high, the voltage at 403 is low, pulled down by 620), and make the dummy current flow when the voltage level of the data signal is low (when the voltage at 330 is low, the voltage at 403 is high, pulled up by 620).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. Applicant asserts that Jao does not teach “the dummy current flow during a time period no current is flowing in the buffer circuit.” Examiner respectfully disagrees. Jao teaches a buffer circuit (320) configured to set a voltage level of a data signal (signal at 330) and a current control circuit (inherent circuitry that generates SLEW0-SLEWm) configured to control the current circuit to make the dummy current flow during a time period no current is flowing in the buffer circuit (when the voltage at 330 is low, 403 is high, which is pulled up by 620) based on one of the set voltage level and a transmission timing of the data signal ([0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/RYAN JOHNSON/Primary Examiner, Art Unit 2849